After argument on the rehearing granted in this case, Mr. Chief Justice ELLIS, Mr. Justice WHITFIELD and Mr. Justice CHAPMAN are of the opinion that the judgment of affirmance entered by this Court in this cause on December 22, 1937, should be adhered to, while Mr. Justice TERRELL, Mr. Justice BROWN and Mr. Justice BUFORD are of the opinion that the said former holding of the Court should be receded from and the decree of the Circuit Court reversed. When members of the Supreme Court, sitting six members in a body and after full consultation, are permanently and equally divided in opinion as to whether the judgment of the Supreme Court should be adhered to on rehearing and the previous judgment of the Supreme Court should not be disturbed; therefore, it is considered, ordered and adjudged under the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 Sou. Rep. 51, that the decree of the Circuit Court in this cause be and the same is hereby affirmed.
ELLIS, C. J., and WHITFIELD, TERRELL, BROWN and CHAPMAN, J. J., concur.
BUFORD, J., concurs specially.